             Case 20-11870                      Doc 2           Filed 09/14/20 Entered 09/14/20 13:17:10                             Desc Main
                                                                   Document    Page 1 of 4




Fill in this information to identify the case:

Debtor name         Mariner Seafood, LLC

United States Bankruptcy Court for the:             DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

Case number (if known)
                                                                                                                                 ❑    Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.




D                 eclaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        ❑         Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
        ❑         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        ❑         Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        ❑         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        ❑         Schedule H: Codebtors (Official Form 206H)
        ❑         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        ❑         Amended Schedule
        ❑         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        ❑         Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on       9// /                                                         L--
                                                                                     ividual signing on behalf of debtor

                                                                     John P. Flynn
                                                                     Printed name

                                                                     President and Manager
                                                                     Position or relationship to debtor




Official Form 202                                              Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 20-11870                    Doc 2         Filed 09/14/20 Entered 09/14/20 13:17:10                                      Desc Main
                                                                        Document    Page 2 of 4

 Fill in this information to identify the case:
 Debtor name Mariner Seafood, LLC
 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS -                                                                                  Check if this is an
                                                EASTERN DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 RGK Goodwin                     Glen Goodwin                                                                                                                           $868,595.96

                                 gleng3@verizon.ne
                                 t
 STAFFING 360                                                                                                                                                           $786,579.60
 SOLUTIONS                       Accounting@monr
 INC./MONROE                     oe.com
 P O BOX 412554
 Boston, MA
 02241-2554
 EMPIRE STAFFING                 Pete Avila                                                                                                                             $736,162.17
 INC
 PO BOX 40561                    pete@empirestaffin
 NEW BEDFORD, MA                 g.net
 02740
 TITANIA SEAFOOD                 Kira Laurila                                                                                                                           $567,641.85
 LTD
 253-261 HENNESSY                kira.laurila@titania
 RD                              seagroup.com
 COMMERCIAL BLD
 ROOM 1902 EASEY
 WANCHAI
 STAVIS SEAFOODS                 Juan Lopez                                                                                                                             $331,896.31
 LLC
 212 NORTHERN                    jlopez@stavis.com
 AVE
 BOSTON, MA 02210
 SEAFREEZE LTD                   Paul Polito                                                                                                                            $273,282.56
 100 DAVISVILLE
 PIER                            ppolito@staffing36
 NORTH                           0solutions.com
 KINGSTOWN, RI
 02852




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-11870                    Doc 2         Filed 09/14/20 Entered 09/14/20 13:17:10                                      Desc Main
                                                                        Document    Page 3 of 4


 Debtor    Mariner Seafood, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SEATRADE                        Eric Booth                                                                                                                             $250,285.53
 INTERNATIONAL
 INC.                            Credit@myseafood
 10 N FRONT                      .com
 SRTEET
 NEW BEDFORD, MA
 02740
 DAREL CO. INC                   Renato Ragusta                                                                                                                         $198,985.84
 72 N. WATER
 STREET                          renato.ragosta@ela
 FLOOR 3                         food.com
 NEW BEDFORD, MA
 02740
 BLUGLACIER LLC                  Sebastian                                                                                                                              $152,579.70
 6303 BLUE                       Goycoolea
 LAGOON DRIVE
 SUITE 385                       sebastian.goycoole
 MIAMI, FL 33126                 a@bluglacier.com
 OCEANS FLEET                    Dan Pacheco                                                                                                                            $123,427.50
 FISHERIES INC
 PO BOX 2731                     dan@oceansfleet.c
 FALL RIVER, MA                  om
 02777
 Dalian Hongxing                 Victor Liu                                                                                                                             $113,220.00

                                 hxseafood@126.co
                                 m
 PACIFIC TRADE                   Kerry Umamoto                                                                                                                            $92,485.00
 INTERNATIONAL
 124 MAKAALA                     kumamoto@hilofis
 STREET                          h.com
 HILO, HI 96720
 NORTH ATLANTIC                  Bill Stride                                                                                                                              $85,710.00
 INC.
 PO BOX 787562                   bill@northatlantics
 PHILADELPHIA, PA                eafood.com
 19178-4562
 EASTERN FISH                    Eric Bloom                                                                                                                               $77,810.00
 COMPANY LLC
 PO BOX 781790                   ebloom@easternfis
 PHILADELPHIA, PA                h.com
 19178-1790
 WHEELER                         Brian Wheeler                                                                                                                            $76,832.20
 SEAFOOD INC
 929 E. MAIN                     iamcod@aol.com
 SUITE 212
 PUYALLUP, WA
 98372
 EVERSOURCE                                                                                                                                                               $72,476.16
 PO BOX 56007
 BOSTON, MA                      800-340-9822
 02205-6007


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-11870                    Doc 2         Filed 09/14/20 Entered 09/14/20 13:17:10                                      Desc Main
                                                                        Document    Page 4 of 4


 Debtor    Mariner Seafood, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 HALLVARD LEROY                  Bjorn Oppheim                                                                                                                            $66,395.54
 AS
 BONTELABO NO 2                  bjorn.oppheim@ler
 POR BOX 7600                    oy.no
 NORWAY
 SOUTHWEST                       Clarissa Rosario                                                                                                                         $61,566.12
 AIRLINES CARGO
 PO BOX 97390                    Clarissa.Rosario@
 DALLAS, TX 75397                wnco.com
 SEA PEARL                       Greg Ladnier                                                                                                                             $60,000.00
 SEAFOOD
 PO BOX 649                      greg@sea-pearl.co
 BAYOU LABATRE,                  m
 AL 36509
 SKIP`S MARINE                   Katie Drouin                                                                                                                             $58,606.32
 SUPPLY INC.
 108 MACARTHUR                   kdrouin@skipsmari
 DRIVE                           ne.net
 NEW BEDFORD, MA
 02740




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
